


109 HR 5735 IH: To require the implementation of the Defense

U.S. House of Representatives
2006-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5735
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2006
			Mrs. Maloney (for
			 herself and Mr. Van Hollen) introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To require the implementation of the Defense
		  Incident-Based Reporting System.
	
	
		1.FindingsCongress finds the following:
			(1)Subsection (c)(2) of the Uniform Federal
			 Crime Reporting Act of 1988 (28 U.S.C. 534 note) provides that all
			 departments and agencies within the Federal government (including the
			 Department of Defense) . . . shall report details about crime within their
			 respective jurisdiction to the Attorney General . . ..
			(2)The Department of Defense is required to
			 collect crime data under the Victims’ Rights and Restitution Act of 1990
			 (Public Law 101–647, 104 Stat 4820) and the Brady Handgun Violence Prevention
			 Act (Public Law 103–159, 107 Stat. 1536).
			(3)Department of Defense Directive 7730.47,
			 dated October 15, 1996, establishes the guidelines for the Defense
			 Incident-Based Reporting System (hereinafter in this section referred to as
			 DIBRS).
			(4)Department of Defense Manual 7730.47–M,
			 dated July 25, 2003, establishes the procedures for DIBRS data
			 submission.
			(5)When fully implemented, DIBRS will report
			 to the National Incident-Based Reporting System, which collects data on certain
			 reported crime incidents and is maintained by the Department of Justice.
			(6)The Department of Defense indicated that
			 the target deadline for full implementation of DIBRS was June 2005; however,
			 DIBRS is now expected to be fully implemented by June 2007.
			2.Defense
			 Incident-Based Reporting System implementation
			(a)Including
			 certain crimes and incidentsIn implementing the DIBRS system, the
			 Secretary of Defense (hereinafter in this section referred to as the
			 Secretary) shall require submission and compilation of
			 information on any occurrence of rape, assault with the intent to rape,
			 domestic violence, sexual harassment, kidnapping, murder, or arson involving a
			 member of the Armed Forces. Nothing in this section shall limit the type of
			 information required to be collected or reported under any other provision of
			 law.
			(b)Implementation
			 and certification
				(1)ImplementationThe
			 Secretary shall fully implement the DIBRS system before January 1, 2007.
				(2)CertificationThe Secretary shall certify in writing when
			 the DIBRS system is fully implemented. The Attorney General shall certify in
			 writing when the DIBRS system starts reporting to the National Incident-Based
			 Reporting System. The Secretary and the Attorney General shall each submit a
			 certification under this paragraph to—
					(A)the Speaker of the
			 House of Representatives;
					(B)the minority
			 leader of the House of Representatives;
					(C)the majority leader
			 of the Senate;
					(D)the minority
			 leader of the Senate;
					(E)the Committee on
			 Armed Services of the House of Representatives; and
					(F)the Committee on
			 Armed Services of the Senate.
					(3)Failure to
			 certifyThe annual rate of basic pay for the Secretary for fiscal
			 year 2007 shall be reduced by $1,000, but not below zero, for each day after
			 December 31, 2006, that the Secretary or the Attorney General has not submitted
			 the certification specified in paragraph (2).
				(4)DIBRSIn this section, the term DIBRS
			 system means the system used by the Department of Defense to comply with
			 subsection (a), the Uniform Federal Crime Reporting Act of 1988, the Victims’
			 Rights and Restitution Act of 1990, and the Brady Handgun Violence Prevention
			 Act of 1994.
				
